Quillian, Presiding Judge.
The defendant, Richard Curry, was convicted on the charge of robbery and sentenced to an eight-year prison term. His appointed attorney has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief raising points of law which he considered arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We agree with counsel that the issue regarding the motion to suppress the identification of defendant by means of a photographic line-up of hands is controlled adversely to defendant’s contentions by Wiley v. State, 250 Ga. 343, 346 (1) (296 SE2d 714). Further, an independent examination of the record and transcript fails to disclose any error of law. Therefore, this court has granted counsel’s motion to withdraw, and we affirm the conviction. We are satisfied that the evidence presented at trial was sufficient to enable a rational trier of fact to find the defendant’s guilt for the crime charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Birdsong and Carley, JJ., concur.